Exhibit 10.11

GUARANTY

This GUARANTY (this “Guaranty”) is made and entered into by RAIT FINANCIAL
TRUST, a Maryland real estate investment trust, whose address is 450 Park
Avenue, New York, New York 10022 (“Guarantor”), for the benefit of CITIBANK,
N.A., a national banking association whose address is 388 Greenwich Street, New
York, New York 10013 (“Buyer”) on this October 27, 2011. This Guaranty is made
with reference to the following facts (with some capitalized terms being defined
below):

A. RAIT CMBS Conduit I, LLC, a Delaware limited liability company, as seller,
and Buyer have entered into that certain Master Repurchase Agreement, dated
October 27, 2011 (the “Repurchase Agreement”), pursuant to which the Buyer may,
from time to time, purchase certain Eligible Loans from RAIT CMBS Conduit I, LLC
with a simultaneous agreement from RAIT CMBS Conduit I, LLC to repurchase such
Eligible Loans at a date certain or on demand (the “Transactions”);

B. Buyer has requested, as a condition of entering into the Repurchase
Agreement, that Guarantor deliver to Buyer this Guaranty;

C. Guarantor owns 100% of the common shares of Taberna Realty Finance Trust,
which indirectly owns 100% of RAIT CMBS Conduit I, LLC;

D. Guarantor expects to benefit if Buyer enters into the Repurchase Agreement
with RAIT CMBS Conduit I, LLC, and desires that Buyer enter into the Repurchase
Agreement with RAIT CMBS Conduit I, LLC; and

E. Buyer would not enter into the Repurchase Agreement with RAIT CMBS Conduit I,
LLC unless Guarantor executed this Guaranty. This Guaranty is therefore
delivered to Buyer to induce Buyer to enter into the Repurchase Agreement.

NOW, THEREFORE, in exchange for good, adequate, and valuable consideration, the
receipt of which Guarantor acknowledges, and to induce Buyer to enter into the
Repurchase Agreement, Guarantor agrees as follows:

1. Definitions. For purposes of this Guaranty, the following terms shall be
defined as set forth below. In addition, any capitalized term defined in the
Repurchase Agreement but not defined in this Guaranty shall have the same
meaning in this Guaranty as in the Repurchase Agreement.

(a) “Buyer Entity” means, as designated by Buyer from time to time, Buyer or
Buyer’s assignee, designee, nominee, servicer, or wholly owned subsidiary as
permitted in accordance with the terms of the Repurchase Agreement.

(b) “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person or entity as lessee that, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person or entity.



--------------------------------------------------------------------------------

(c) “Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
similar ownership interests in a Person (other than a corporation) and any and
all warrants or options to purchase any of the foregoing.

(d) “Cash” means coin or currency of the United States of America or immediately
available federal funds, including such funds delivered by wire transfer.

(e) “Cash Equivalents” means any of the following, to the extent owned by
Guarantor or any of its Subsidiaries free and clear of all Liens and having a
maturity of not greater than 90 days from the date of issuance thereof:
(a) readily marketable direct obligations of the government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
(b) certificates of deposit of or time deposits with Buyer or a member of the
Federal Reserve System that issues (or the parent of which issues) commercial
paper rated as described in clause (c) below, is organized under the laws of the
United States or any state thereof and has combined capital and surplus of at
least $1,000,000,000 or (c) commercial paper in an aggregate amount of not more
than $50,000,000 per issuer outstanding at any time, issued by any corporation
organized under the laws of any state of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P.

(f) “Cash Liquidity” means, at any date of determination, the sum of
(i) unrestricted Cash plus (ii) Cash Equivalents.

(g) “Consolidated Net Income” for any period means the amount of consolidated
net income (or loss) of the Guarantor and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP.

(h) “Consolidated Net Worth” means, as of a particular date, (i) Total Assets,
less (ii) the sum of Total Liabilities plus Intangible Assets of the Guarantor
and its consolidated Subsidiaries.

(i) “EBITDA” means, at any date of determination, the Consolidated Net Income
for the four consecutive fiscal quarters of the Guarantor most recently ended,
excluding the effects of interest expense, taxes, depreciation, amortization,
asset write-ups or impairment charges, provisions for loan losses, and changes
in mark-to-market value(s) (both gains and losses) of financial instruments.

(j) “Equity Interests” means, with respect to any Person, (a) any share,
interest, participation and other equivalent (however denominated) of Capital
Stock of (or other ownership, equity or profit interests in) such Person,
(b) any security convertible into or exchangeable for any of the foregoing to
the extent such security has actually been converted or exchanged, and (c) any
other ownership or profit interest in such Person (including partnership, member
or trust interests therein), whether voting or nonvoting, and whether or not
such share, right or other interest is authorized or otherwise existing on any
date.

(k) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section

 

2



--------------------------------------------------------------------------------

references to ERISA are to ERISA, as in effect at the date of this Guaranty and,
as of the relevant date, any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

(l) “Fixed Charge Coverage Ratio” means, at any date of determination, the ratio
of EBITDA to Interest Expense for the four consecutive fiscal quarters of the
Guarantor most recently ended.

(m) “GAAP” means with respect to the financial statements or other financial
information of any Person, generally accepted accounting principles in the
United States which are in effect from time to time.

(n) “Governmental Authority” means any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

(o) “Guarantied Obligations” means Seller’s obligations (without regard to any
limitation of recourse against Seller): (a) to fully and promptly pay the
Repurchase Price and other sums owed under the Transaction Documents at the
times and according to the terms required by the Transaction Documents, without
regard to any modification, suspension, or limitation of such terms not agreed
to by Buyer, such as a modification, suspension, or limitation arising in or
pursuant to any Insolvency Proceeding affecting Seller (even if any such
modification, suspension, or limitation causes Seller’s obligation to become
discharged or unenforceable), and (b) to pay all other sums expended by Buyer or
Buyer’s designee or nominee acting on Buyer’s behalf in exercising Buyer’s
rights and remedies under the Transaction Documents, including Buyer’s Legal
Costs relating to the enforcement of remedies pursuant to the Transaction
Documents.

(p) “Guarantor Litigation” means any litigation, arbitration, investigation, or
administrative proceeding of or before any court, arbitrator, or Governmental
Authority, bureau or agency that relates to or affects this Guaranty or any
asset(s) or property(ies) of Guarantor.

(q) “Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for account of such person; (e) Capital Leases
of such Person; and (f) indebtedness of others guaranteed by such Person.

 

3



--------------------------------------------------------------------------------

(r) “Insolvency Proceeding” means any case under Title 11 of the United States
Code or any successor statute or any other insolvency, bankruptcy,
reorganization, liquidation, or like proceeding, or other statute or body of law
relating to creditors’ rights, whether brought under state, federal, or foreign
law.

(s) “Intangible Assets” means, for any Person on any date, assets that are
considered to be intangible assets under GAAP, including customer lists,
goodwill, computer software, copyrights, trade names, trademarks, patents,
franchises, licenses, unamortized deferred charges, unamortized debt discount
and capitalized research and development costs.

(t) “Interest Expense” means for any period, total interest expense, both
expensed and capitalized, of Guarantor and its Subsidiaries for such period with
respect to all outstanding Indebtedness of Guarantor and its Subsidiaries
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net costs under interest rate protection agreements), determined on a
consolidated basis in accordance with GAAP, net of interest income of Guarantor
and its Subsidiaries for such period (determined on a consolidated basis in
accordance with GAAP).

(u) “Investment Securities” means any of the following:

(i) par value of negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of less than 1 year; or

(ii) par value of negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of 1-10 years; or

(iii) par value of negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of more than 10 years; or

(iv) par value of single-class mortgage participation certificates (“FHLMC
Certificates”) in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of interest at the applicable certificate
rate and the ultimate collection of principal of which are guaranteed by the
Federal Home Loan Mortgage Corporation (excluding Real Estate Mortgage
Investment Conduit (“REMIC”) or other multi-class pass-through certificates,
collateralized mortgage obligations, pass-through certificates backed by
adjustable rate mortgages, securities paying interest or principal only and
similar derivative securities); or

(v) par value of single-class mortgage pass-through certificates (“FNMA
Certificates”) in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of interest at the applicable certificate
rate and ultimate collection of principal of which are guaranteed by the Federal
National Mortgage Association (excluding REMIC or other multi-class pass-through
certificates, pass-through certificates backed by adjustable rate mortgages
collateralized mortgage obligations, securities paying interest or principal
only and similar derivative securities); or

 

4



--------------------------------------------------------------------------------

(vi) par value of single-class fully modified pass-through certificates (“GNMA
Certificates”) in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Government National Mortgage Association (excluding REMIC or
other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and similar derivatives
securities); or

(vii) par value of all actively and regularly traded investment-grade
residential mortgage-backed securities; or

(viii) such other collateral as Guarantor and Buyer may agree, with such
valuation percentage applied thereto as Buyer, in its sole discretion acting in
good faith shall deem appropriate.

(v) “Legal Costs” means all costs and actual out-of-pocket expenses reasonably
incurred by Buyer in any Proceeding, any Guarantor Litigation, or any default by
Seller under the Transaction Documents or by any Guarantor under this Guaranty,
including reasonable attorneys’ fees, disbursements, and other reasonable
charges incurred by Buyer’s attorneys, court costs and expenses, and reasonable
charges for the services of paralegals, law clerks, and all other personnel
whose services are charged to Buyer in connection with Buyer’s receipt of legal
services incurred in connection with the enforcement of this Guaranty.

(w) “Leverage Ratio” means, at any date of determination, the ratio, expressed
as a percentage, of Total Liabilities to Total Assets.

(x) “Lien” means any mortgage, lien, encumbrance, charge or other security
interest, whether arising under contract, by operation of law, judicial process
or otherwise.

(y) “Net Worth” means the amount which would be included under stockholders’
equity on a consolidated balance sheet of Guarantor and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

(z) “Person” means an individual, partnership, corporation, joint stock company,
trust or unincorporated organization or a governmental agency or political
subdivision thereof.

(aa) “Proceeding” means any action, suit, arbitration, or other proceeding
arising out of, or relating to the interpretation or enforcement of, this
Guaranty or the Transaction Documents, including (a) an Insolvency Proceeding;
and (b) any proceeding in which Buyer endeavors to realize upon any Security or
to enforce any Transaction Document(s) (including this Guaranty) against Seller
or Guarantor.

(bb) “Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other Governmental Authority whether now or hereafter enacted or in
effect.

(cc) “Security” means any security or collateral held by or for Buyer for the
Transactions or the Guarantied Obligations, whether real or personal property,
including

 

5



--------------------------------------------------------------------------------

any mortgage, deed of trust, financing statement, security agreement, and other
security document or instrument of any kind securing the Transactions in whole
or in part. “Security” shall include all assets and property of any kind
whatsoever pledged to Buyer pursuant to the Transaction Documents.

(dd) “Seller” means: (a) RAIT CMBS Conduit I, LLC, acting on its own behalf;
(b) any estate created by the commencement of an Insolvency Proceeding affecting
RAIT CMBS Conduit I, LLC; (c) any trustee, liquidator, sequestrator, or receiver
of Seller or Seller’s property; and (d) any similar person duly appointed
pursuant to any law governing any Insolvency Proceeding.

(ee) “State” means the State of New York.

(ff) “Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of a contingency) to elect a majority
of the board of directors or other managers of such corporation, partnership,
limited liability company or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

(gg) “Total Assets” means, as of a particular date, all amounts that would be
included under total assets on a balance sheet of Guarantor and its consolidated
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP.

(hh) “Total Liabilities” means, as of a particular date, all amounts that would
be included under total liabilities on a balance sheet of Guarantor and its
consolidated Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP.

(ii) “Total Liquidity” means, at any date of determination, the sum of (i) Cash
Liquidity plus (ii) unencumbered Investment Securities.

2. Absolute Guaranty of All Guarantied Obligations. Guarantor unconditionally
and irrevocably guarantees Seller’s prompt and complete payment, observance,
fulfillment, and performance of all Guarantied Obligations when due. Guarantor
shall be liable for, and obligated to pay and perform, all Guarantied
Obligations when due. All assets and property of Guarantor shall be subject to
recourse if Guarantor fails to pay and perform any Guarantied Obligation(s) when
and as required to be paid and performed pursuant to the Transaction Documents.

3. Nature and Scope of Liability. Guarantor’s liability under this Guaranty is
primary and not secondary. Guarantor’s liability under this Guaranty shall be in
the full amount of all Guarantied Obligations, including any interest, default
interest, costs and fees (including Legal Costs) payable by Seller under the
Repurchase Agreement.

4. Changes in Transaction Documents. Without notice to, or consent by,
Guarantor, and in Buyer’s sole and absolute discretion and without prejudice to
Buyer or in any way limiting or reducing Guarantor’s liability under this
Guaranty but subject to the terms of the

 

6



--------------------------------------------------------------------------------

Transaction Documents, Buyer may: (a) grant extensions of time, renewals or
other indulgences or modifications to Seller or any other party under any of the
Transaction Document(s), (b) change, amend or modify any Transaction
Document(s), (c) authorize the sale, exchange, release or subordination of any
Security, (d) accept or reject additional Security, (e) discharge or release any
party or parties liable under the Transaction Documents, (f) foreclose or
otherwise realize on any Security, or attempt to foreclose or otherwise realize
on any Security, whether such attempt is successful or unsuccessful, (g) accept
or make compositions or other arrangements or file or refrain from filing a
claim in any existing Insolvency Proceeding, (h) make other or additional
Transactions to Seller in such amount(s) and at such time(s) as Buyer may
determine, (i) except as otherwise specifically set forth in the Repurchase
Agreement, credit payments in such manner and order of priority to the
Repurchase Price or other obligations as Buyer may determine in its discretion,
and (j) otherwise deal with Seller and any other party related to the
Transactions or any Security as Buyer may determine in its sole and absolute
discretion. Without limiting the generality of the foregoing, Guarantor’s
liability under this Guaranty shall continue even if Buyer alters any
obligations under the Transaction Documents in any respect or Buyer’s or
Guarantor’s remedies or rights against Seller are in any way impaired or
suspended without Guarantor’s consent. If Buyer performs any of the actions
described in this paragraph, then Guarantor’s liability shall continue in full
force and effect even if Buyer’s actions impair, diminish or eliminate
Guarantor’s subrogation, contribution, or reimbursement rights (if any) against
Seller or otherwise adversely affect Guarantor or expand Guarantor’s liability
hereunder.

5. Certain Financial Covenants. Guarantor shall not permit with respect to
itself (and its Subsidiaries on a consolidated basis) any of the following to be
breached, as determined quarterly on a consolidated basis in conformity with
GAAP:

Minimum Consolidated Net Worth. Consolidated Net Worth to be less than the sum
of (x) $700 million plus (y) 75% of the net proceeds received by Guarantor in
connection with any issuance of Equity Interests in Guarantor, minus (z) 100% of
the amount paid by Guarantor for the repurchase of any Equity Interests in
Guarantor, in each case subsequent to the date of this Guaranty;

Minimum Fixed Charge Coverage Ratio. Fixed Charge Coverage Ratio to be less than
1.20 to 1;

Maximum Leverage Ratio. Leverage Ratio to exceed 80%;

Minimum Cash Liquidity. Cash Liquidity to be less than $10 million;

Minimum Total Liquidity. Total Liquidity to be less than $20 million.

6. Nature of Guaranty. Guarantor’s liability under this Guaranty is a guaranty
of payment of the Guarantied Obligations, and is not a guaranty of collection or
collectibility. Guarantor’s liability under this Guaranty is not conditioned or
contingent upon the genuineness, validity, regularity or enforceability of any
of the Transaction Documents. Guarantor’s liability under this Guaranty is a
continuing, absolute, and unconditional obligation under any and all
circumstances whatsoever (except as expressly stated, if at all, in this
Guaranty), without regard to the validity, regularity or enforceability of any
of the Guarantied

 

7



--------------------------------------------------------------------------------

Obligations. Guarantor acknowledges that Guarantor is fully obligated under this
Guaranty even if Seller had no liability at the time of execution of the
Transaction Documents or later ceases to be liable under any Transaction
Document pursuant to Insolvency Proceedings. Guarantor shall not be entitled to
claim, and irrevocably covenants not to raise or assert, any defenses against
the Guarantied Obligations that would or might be available to Seller, other
than actual payment and performance of all Guarantied Obligations in full in
accordance with their terms. Guarantor waives any right to compel Buyer to
proceed first against Seller or any Security before proceeding against
Guarantor. Guarantor agrees that if any of the Guarantied Obligations are or
become void or unenforceable (because of inadequate consideration, lack of
capacity, or Insolvency Proceedings), then Guarantor’s liability under this
Guaranty shall continue in full force with respect to all Guarantied Obligations
as if they were and continued to be legally enforceable, all in accordance with
their terms before giving effect to the Insolvency Proceedings. Guarantor also
recognizes and acknowledges that its liability under this Guaranty may be more
extensive in amount and more burdensome than that of Seller. Guarantor waives
any defense that might otherwise be available to Guarantor based on the
proposition that a guarantor’s liability cannot exceed the liability of the
principal. Guarantor intends to be fully liable under the Guarantied Obligations
regardless of the scope of Seller’s liability thereunder. Without limiting the
generality of the foregoing, if the Guarantied Obligations are “nonrecourse” as
to Seller or Seller’s liability for the Guarantied Obligations is otherwise
limited in some way, Guarantor nevertheless intends to be fully liable, to the
full extent of all of Guarantor’s assets, with respect to all the Guarantied
Obligations, even though Seller’s liability for the Guarantied Obligations may
be less limited in scope or less burdensome. Guarantor waives any defenses to
this Guaranty arising or purportedly arising from the manner in which Buyer
conducts the Transactions with Seller or otherwise, or any waiver of the terms
of any Transaction Document by Buyer or other failure of Buyer to require full
compliance with the Transaction Documents. Guarantor’s liability under this
Guaranty shall continue until all sums due under the Transaction Documents have
been paid in full and all other performance required under the Transaction
Documents has been rendered in full, except as expressly provided otherwise in
this Guaranty. Guarantor’s liability under this Guaranty shall not be limited or
affected in any way by any impairment or any diminution or loss of value of any
Security whether caused by (a) hazardous substances, (b) Buyer’s failure to
perfect a security interest in any Security, (c) any disability or other
defense(s) of Seller, or (d) any breach by Seller of any representation or
warranty contained in any Transaction Document.

7. Waivers of Rights and Defenses. Guarantor waives any right to require Buyer
to (a) proceed against Seller, (b) proceed against or exhaust any Security, or
(c) pursue any other right or remedy for Guarantor’s benefit. Guarantor agrees
that Buyer may proceed against Guarantor with respect to the Guarantied
Obligations without taking any actions against Seller and without proceeding
against or exhausting any Security. Guarantor agrees that Buyer may
unqualifiedly exercise in its sole discretion (or may waive or release,
intentionally or unintentionally) any or all rights and remedies available to it
against Seller without impairing Buyer’s rights and remedies in enforcing this
Guaranty, under which Guarantor’s liabilities shall remain independent and
unconditional. Guarantor agrees and acknowledges that Buyer’s exercise (or
waiver or release) of certain of such rights or remedies may affect or eliminate
Guarantor’s right of subrogation or recovery against Seller (if any) and that
Guarantor may incur a partially or totally nonreimbursable liability in
performing under this Guaranty. Guarantor has assumed the risk of any such loss
of subrogation rights, even if caused by Buyer’s acts or

 

8



--------------------------------------------------------------------------------

omissions. If Buyer’s enforcement of rights and remedies, or the manner thereof,
limits or precludes Guarantor from exercising any right of subrogation that
might otherwise exist, then the foregoing shall not in any way limit Buyer’s
rights to enforce this Guaranty. Without limiting the generality of any other
waivers in this Guaranty, Guarantor expressly waives any statutory or other
right (except as set forth herein) that Guarantor might otherwise have to:
(i) limit Guarantor’s liability after a nonjudicial foreclosure sale to the
difference between the Guarantied Obligations and the fair market value of the
property or interests sold at such nonjudicial foreclosure sale or to any other
extent, (ii) otherwise limit Buyer’s right to recover a deficiency judgment
after any foreclosure sale, or (iii) require Buyer to exhaust its Security
before Buyer may obtain a personal judgment for any deficiency. Any proceeds of
a foreclosure or similar sale may be applied first to any obligations of Seller
that do not also constitute Guarantied Obligations within the meaning of this
Guaranty. Guarantor acknowledges and agrees that any nonrecourse or exculpation
provided for in any Transaction Document, or any other provision of a
Transaction Document limiting Buyer’s recourse to specific Security or limiting
Buyer’s right to enforce a deficiency judgment against Seller or any other
person, shall have absolutely no application to Guarantor’s liability under this
Guaranty. To the extent that Buyer collects or receives any sums or payments
from Seller or any proceeds of a foreclosure or similar sale, Buyer shall have
the right, but not the obligation, to, unless otherwise set forth in the
Repurchase Agreement, apply such amounts first to that portion of Seller’s
obligations to Buyer (if any) that is not covered by this Guaranty, regardless
of the manner in which any such payments and/or amounts are characterized by the
person making payment.

8. Additional Waivers. Guarantor waives diligence and all demands, protests,
presentments and notices of every kind or nature, including notices of protest,
dishonor, nonpayment, acceptance of this Guaranty and the creation, renewal,
extension, modification or accrual of any of the Guarantied Obligations.
Guarantor further waives the right to plead any and all statutes of limitations
as a defense to Guarantor’s liability under this Guaranty or the enforcement of
this Guaranty. No failure or delay on Buyer’s part in exercising any power,
right or privilege under this Guaranty shall impair or waive any such power,
right or privilege.

9. No Duty to Prove Loss. To the extent that Guarantor at any time incurs any
liability under this Guaranty, Guarantor shall immediately pay Buyer (to be
applied on account of the Guarantied Obligations) the amount provided for in
this Guaranty, without any requirement that Buyer demonstrate that the Security
is inadequate for the Transactions; or that Buyer has otherwise exercised (to
any degree) or exhausted any of Buyer’s rights or remedies with respect to
Seller or any Security.

10. Full Knowledge. Guarantor acknowledges, represents, and warrants that
Guarantor has had a full and adequate opportunity to review the Transaction
Documents, the transaction contemplated by the Transaction Documents, and all
underlying facts relating to such transaction. Guarantor represents and warrants
that Guarantor fully understands: (a) the remedies Buyer may pursue against
Seller and/or Guarantor in the event of a default under the Transaction
Documents, (b) the value (if any) and character of any Security, and
(c) Seller’s financial condition and ability to perform under the Transaction
Documents. Guarantor agrees to keep itself fully informed regarding all aspects
of the foregoing and the performance of Seller’s obligations to Buyer. Buyer has
no duty, whether now or in the future, to disclose to Guarantor any information
pertaining to Seller, the Transactions or any Security. At any time provided for

 

9



--------------------------------------------------------------------------------

in the Transaction Documents, Guarantor agrees and acknowledges that an
Insolvency Proceeding affecting Guarantor, or other actions or events relating
to Guarantor (including Guarantor’s death, disability, or change in financial
position), as set forth in the Transaction Documents, may be event(s) of default
under the Transaction Documents.

11. Representations and Warranties. Guarantor acknowledges, represents and
warrants as follows, and acknowledges that Buyer is relying upon the following
acknowledgments, representations, and warranties by Guarantor in making the
Transactions:

(a) Transaction Documents. This Guaranty has been duly authorized, executed, and
delivered, and is fully valid, binding, and enforceable against Guarantor in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in proceedings in equity or
at law).

(b) No Conflict. The execution, delivery, and performance of this Guaranty will
not violate any provision of any law, regulation, judgment, order, decree,
determination, or award of any court, arbitrator or governmental authority, or
of any mortgage, indenture, loan, or security agreement, lease, contract or
other agreement, instrument or undertaking to which Guarantor is a party or that
purports to bind Guarantor or any of Guarantor’s property or assets.

(c) No Third Party Consent Required. No consent of any person (including
creditors or partners, members, stockholders, or other owners of Guarantor),
other than those consents obtained as of the date hereof, is required in
connection with Guarantor’s execution of this Guaranty or performance of
Guarantor’s obligations under this Guaranty. Guarantor’s execution of, and
obligations under, this Guaranty are not contingent upon any consent, license,
permit, approval, or authorization of, exemption by, notice or report to, or
registration, filing, or declaration with, any governmental authority, bureau,
or agency, whether local, state, federal, or foreign.

(d) Authority and Execution. Guarantor has full power, authority, and legal
right to execute, deliver and perform its obligations under this Guaranty.
Guarantor has taken all necessary corporate and legal action to authorize this
Guaranty, which has been duly executed and delivered.

(e) No Representations by Buyer. Guarantor delivers this Guaranty based solely
upon Guarantor’s own independent investigation and based in no part upon any
representation or statement by Buyer, except for those set forth in the other
Transaction Documents.

(f) Organization. Guarantor is duly incorporated, validly existing and in good
standing under the laws and regulations of the state of Guarantor’s
incorporation and is duly licensed, qualified, and in good standing in every
state where such licensing or qualification is necessary for the transaction of
Guarantor’s business. Guarantor has the power to own and hold the assets it
purports to own and hold, and to carry on its business as now being conducted

 

10



--------------------------------------------------------------------------------

and proposed to be conducted, and has the power to execute, deliver, and perform
its obligations under this Guaranty and the other Transaction Documents.

(g) Litigation; Requirements of Law. Except to the extent set forth in any
public filing made by Guarantor, there is no action, suit, proceeding,
investigation, or arbitration pending or, to the best knowledge of Guarantor,
threatened against Guarantor or any of its respective assets, nor is there any
action, suit, proceeding, investigation, or arbitration pending or threatened
against the Guarantor which may result in any material adverse change in the
business, operations, financial condition, properties, or assets of Guarantor,
or which may have an adverse effect on the validity of the Guaranty or any
action taken or to be taken in connection with the obligations of Guarantor
under the Guaranty. Guarantor is in compliance in all material respects with all
Requirements of Law, including ERISA. Guarantor is not in default in any
material respect with respect to any judgment, order, writ, injunction, decree,
rule or regulation of any arbitrator or Governmental Authority.

(h) Financial Information. All financial data concerning Guarantor that has been
delivered by or on behalf of Guarantor to Buyer is true, complete and correct in
all material respects and has been prepared in accordance with GAAP. Since the
delivery of such data, except as otherwise disclosed in writing to Buyer, there
has been no material adverse change in the business, operations, financial
condition, properties, or assets of Guarantor.

(i) Adequate Capitalization. Guarantor and its Subsidiaries have not become, or
are presently, financially insolvent nor will Guarantor and its Subsidiaries be
made insolvent by virtue of Guarantor’s execution of or performance under this
Guaranty or any of the Transaction Documents within the meaning of the
bankruptcy laws or the insolvency laws of any jurisdiction.

(j) No Misstatements. No information, exhibit, report or certificate furnished
by Guarantor to Buyer in connection with the Transactions or any Transaction
Document contains any material misstatement of fact or, to the best of
Guarantor’s knowledge, has omitted to state a material fact or any fact
necessary to make the statements contained therein not materially misleading.

12. Reimbursement and Subrogation Rights. Except to the extent that Buyer
notifies Guarantor to the contrary in writing from time to time:

(a) General Deferral of Reimbursement. Guarantor waives any right to be
reimbursed by Seller for any payment(s) made by Guarantor on account of the
Guarantied Obligations, unless and until all Guarantied Obligations have been
paid in full and all periods within which such payments may be set aside or
invalidated have expired. Guarantor acknowledges that Guarantor has received
adequate consideration for execution of this Guaranty by virtue of Buyer’s
entering into the Transactions (which benefits Guarantor, as an owner or
principal of Seller) and Guarantor does not require or expect, and is not
entitled to, any other right of reimbursement against Seller as consideration
for this Guaranty.

(b) Deferral of Subrogation and Contribution. Guarantor agrees it shall have no
right of subrogation against Seller or Buyer and no right of subrogation against
any

 

11



--------------------------------------------------------------------------------

Security unless and until: (a) such right of subrogation does not violate (or
otherwise produce any result adverse to Buyer under) any applicable law,
including any bankruptcy or insolvency law; (b) all amounts due under the
Transaction Documents have been paid in full; and (c) all periods within which
such payment may be set aside or invalidated have expired (such deferral of
Guarantor’s subrogation and contribution rights, the “Subrogation Deferral”).

(c) Effect of Invalidation. To the extent that a court of competent jurisdiction
determines that Guarantor’s Subrogation Deferral is void or voidable for any
reason, Guarantor agrees, notwithstanding any acts or omissions by Buyer that
Guarantor’s rights of subrogation against Seller or Buyer and Guarantor’s right
of subrogation against any Security shall at all times be junior and subordinate
to Buyer’s rights against Seller and to Buyer’s right, title, and interest in
such Security.

(d) Claims in Insolvency Proceeding. Guarantor shall not file any claim in any
Insolvency Proceeding affecting Seller unless Guarantor simultaneously assigns
and transfers such claim to Buyer, without consideration, pursuant to
documentation fully satisfactory to Buyer. Guarantor shall automatically be
deemed to have assigned and transferred such claim to Buyer whether or not
Guarantor executes documentation to such effect, and by executing this Guaranty
hereby authorizes Buyer (and grants Buyer a power of attorney coupled with an
interest, and hence irrevocable) to execute and file such assignment and
transfer documentation on Guarantor’s behalf. Buyer shall have the sole right to
vote, receive distributions, and exercise all other rights with respect to any
such claim, provided, however, that if and when the Guarantied Obligations have
been paid in full Buyer shall release to Guarantor any further payments received
on account of any such claim.

13. Waiver Disclosure. Guarantor acknowledges that pursuant to this Guaranty,
Guarantor has waived a substantial number of defenses that Guarantor might
otherwise under some circumstance(s) be able to assert against Guarantor’s
liability to Buyer. Guarantor acknowledges and confirms that Guarantor has
substantial experience as a sophisticated participant in substantial commercial
real estate transactions and is fully familiar with the legal consequences of
signing this or any other guaranty. In addition, Guarantor is represented by
competent counsel. Guarantor has obtained from such counsel, and understood, a
full explanation of the nature, scope, and effect of the waivers contained in
this Guaranty (a “Waiver Disclosure”). In the alternative, Guarantor has, with
advice from such counsel, knowingly and intentionally waived obtaining a Waiver
Disclosure. Accordingly Guarantor does not require or expect Buyer to provide a
Waiver Disclosure. It is not necessary for Buyer or this Guaranty to provide or
set forth any Waiver Disclosure, notwithstanding any principles of law to the
contrary. Nevertheless, Guarantor specifically acknowledges that Guarantor is
fully aware of the nature, scope, and effect of all waivers contained in this
Guaranty, all of which have been fully disclosed to Guarantor. Guarantor
acknowledges that as a result of the waivers contained in this Guaranty:

(a) Actions by Buyer. Buyer will be able to take a wide range of actions
relating to Seller, the Transactions, and the Transaction Documents, all without
Guarantor’s consent or notice to Guarantor. Guarantor’s full and unconditional
liability under this Guaranty will continue whether or not Guarantor has
consented to such actions. Guarantor may disagree with or disapprove such
actions, and Guarantor may believe that such actions should terminate or

 

12



--------------------------------------------------------------------------------

limit Guarantor’s obligations under this Guaranty, but such disagreement,
disapproval, or belief on the part of Guarantor will in no way limit Guarantor’s
obligations under this Guaranty.

(b) Interaction with Seller Liability. Guarantor shall be fully liable for all
Guarantied Obligations even if Seller has no liability whatsoever under the
Transaction Documents or the Transaction Documents are otherwise invalid,
unenforceable, or subject to defenses available to Seller. Guarantor
acknowledges that Guarantor’s full and unconditional liability under this
Guaranty (with respect to the Guarantied Obligations as if they were fully
enforceable against Seller) will continue notwithstanding any such limitations
on or impairment of Seller’s liability.

(c) Timing of Enforcement. Buyer will be able to enforce this Guaranty against
Guarantor even though Buyer might also have available other rights and remedies
that Buyer could conceivably enforce against the Security or against other
parties. As a result, Buyer may require Guarantor to pay the Guarantied
Obligations earlier than Guarantor would prefer to pay the Guarantied
Obligations, including immediately upon the occurrence of a default by Seller.
Guarantor will not be able to assert against Buyer various defenses, theories,
excuses, or procedural requirements that might otherwise force Buyer to delay or
defer the enforcement of this Guaranty against Guarantor. Guarantor acknowledges
that Guarantor intends to allow Buyer to enforce the Guaranty against Guarantor
in such manner. All of Guarantor’s assets will be available to satisfy Buyer’s
claims against Guarantor under this Guaranty.

(d) Continuation of Liability. Guarantor’s liability for the Guarantied
Obligations shall continue at all times until the Guarantied Obligations have
actually been paid in full, even if other circumstances have changed such that
in Guarantor’s view Guarantor’s liability under this Guaranty should terminate,
except to the extent that any express conditions to the termination of this
Guaranty, as set forth in this Guaranty, have been satisfied.

14. Buyer’s Disgorgement of Payments. Upon payment of all or any portion of the
Guarantied Obligations, Guarantor’s obligations under this Guaranty shall
continue and remain in full force and effect if all or any part of such payment
is, pursuant to any Insolvency Proceeding or otherwise, avoided or recovered
directly or indirectly from Buyer as a preference, fraudulent transfer, or
otherwise, irrespective of (a) any notice of revocation given by Guarantor prior
to such avoidance or recovery, or (b) payment in full of the Transactions.
Guarantor’s liability under this Guaranty shall continue until all periods have
expired within which Buyer could (on account of Insolvency Proceedings, whether
or not then pending, affecting Seller or any other person) be required to
return, repay, or disgorge any amount paid at any time on account of the
Guarantied Obligations.

15. Financial Information. Within 120 days after the end of each calendar year
or other fiscal year of Guarantor (or within five business days after filing, in
the case of tax returns), Guarantor shall deliver to Buyer: (a) complete and
current audited financial statements of Guarantor prepared in accordance with
GAAP, in all material respects; provided, that the timely filings of Guarantor’s
annual report on Form 10-K and quarterly reports on Form 10-Q shall be deemed to
satisfy the requirement of this subsection (a); (b) copies of Guarantor’s tax
returns; and (c) such other financial information relating to Guarantor and in
Guarantor’s possession as Buyer may reasonably request.

 

13



--------------------------------------------------------------------------------

16. Consent to Jurisdiction. Guarantor agrees that any Proceeding to enforce
this Guaranty may be brought in any state or federal court located in the state
of New York, as Buyer may select. By executing this Guaranty, Guarantor
irrevocably accepts and submits to the nonexclusive personal jurisdiction of
each of the aforesaid courts, generally and unconditionally with respect to any
such Proceeding. Guarantor agrees not to assert any basis for transferring
jurisdiction of any such proceeding to another court. Guarantor further agrees
that a final non-appealable judgment against Guarantor in any Proceeding shall
be conclusive evidence of Guarantor’s liability for the full amount of such
judgment.

17. Merger; No Conditions; Amendments. This Guaranty and documents referred to
herein contain the entire agreement among the parties with respect to the
matters set forth in this Guaranty. This Guaranty supersedes all prior
agreements among the parties with respect to the matters set forth in this
Guaranty. No course of prior dealings among the parties, no usage of trade, and
no parol or extrinsic evidence of any nature shall be used to supplement,
modify, or vary any terms of this Guaranty. This Guaranty is unconditional.
There are no unsatisfied conditions to the full effectiveness of this Guaranty.
No terms or provisions of this Guaranty may be changed, waived, revoked, or
amended without Buyer’s written agreement. If any provision of this Guaranty is
determined to be unenforceable, then all other provisions of this Guaranty shall
remain fully effective.

18. Enforcement. Guarantor acknowledges that this Guaranty is an “instrument for
the payment of money only,” within the meaning of New York Civil Practice Law
and Rules Section 3213.

19. Fundamental Changes. Guarantor shall not wind up, liquidate, or dissolve its
affairs or enter into any transaction of merger or consolidation, or sell,
lease, or otherwise dispose of (or agree to do any of the foregoing) all or
substantially all of its property or assets, without Buyer’s prior written
consent.

20. Further Assurances. Guarantor shall execute and deliver such further
documents, and perform such further acts, as Buyer may request to achieve the
intent of the parties as expressed in this Guaranty, provided in each case that
any such documentation is consistent with this Guaranty and with the Transaction
Documents.

21. Counterparts. This Guaranty may be executed in counterparts.

22. WAIVER OF TRIAL BY JURY. GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING FROM OR RELATING TO THIS GUARANTY OR THE TRANSACTION
DOCUMENTS OR ANY OBLIGATION(S) OF GUARANTOR HEREUNDER OR UNDER THE TRANSACTION
DOCUMENTS.

23. Miscellaneous.

(a) Assignability. Buyer may assign this Guaranty (in whole or in part) together
with any one or more of the Transaction Documents, in accordance with the terms
of the Transaction Documents without in any way affecting Guarantor’s or
Seller’s liability. Upon request in connection with any such assignment
Guarantor shall deliver such documentation as Buyer shall reasonably request (at
Buyer’s expense). Buyer may from time to time designate any

 

14



--------------------------------------------------------------------------------

Buyer Entity to hold and exercise any or all of Buyer’s rights and remedies
under this Guaranty. This Guaranty shall benefit Buyer and its successors and
assigns (including any Buyer Entity) and shall bind Guarantor and its
successors, and assigns. Guarantor may not assign this Guaranty in whole or in
part without the prior written consent of Buyer.

(b) Notices. All notices, requests and demands to be made under this Guaranty
shall be given in writing at the address set forth in the opening paragraph of
this Guaranty and shall be effective for all purposes if hand delivered or sent
by: (i) hand delivery, with proof of attempted delivery, (ii) certified or
registered United States mail, postage prepaid, (iii) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (iv) by telecopier (with answerback acknowledged)
provided that such telecopied notice must also be delivered by one of the means
set forth in (i), (ii) or (iii) above, to the address set forth in the opening
paragraph of this Guaranty or at such other address and person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section 23(b). Any notice, request or demand shall be deemed to have been given:
(i) in the case of hand delivery, at the time of delivery, (ii) in the case of
registered or certified mail, when first delivered or the first attempted
delivery on a business day, (iii) in the case of expedited prepaid delivery upon
the first attempted delivery on a business day, or (iv) in the case of
telecopier, upon receipt of answerback confirmation, provided that such
telecopied notice was also delivered as required in this Section 23(b).

(c) Interpretation. This Guaranty shall be enforced and interpreted according to
the laws of the state of New York, disregarding its rules on conflicts of laws.
The word “include” and its variants shall be interpreted in each case as if
followed by the words “without limitation.”

24. Business Purposes. Guarantor acknowledges that this Guaranty is executed and
delivered for business and commercial purposes, and not for personal, family,
household, consumer, or agricultural purposes. Guarantor acknowledges that
Guarantor is not entitled to, and does not require the benefits of, any rights,
protections, or disclosures that would or may be required if this Guaranty were
given for personal, family, household, consumer, or agricultural purposes.
Guarantor acknowledges that none of Guarantor’s obligation(s) under this
Guaranty constitute(s) a “debt” within the meaning of the United States Fair
Debt Collection Practices Act, 15 U.S.C. § 1692a(5), and accordingly compliance
with the requirements of such Act is not required if Buyer (directly or acting
through its counsel) makes any demand or commences any action to enforce this
Guaranty.

25. No Third-Party Beneficiaries. This Guaranty is executed and delivered for
the benefit of Buyer and its successors, and assigns, and is not intended to
benefit any third party.

26. CERTAIN ACKNOWLEDGMENTS BY GUARANTOR. GUARANTOR ACKNOWLEDGES THAT BEFORE
EXECUTING THIS GUARANTY: (A) GUARANTOR HAS HAD THE OPPORTUNITY TO REVIEW IT WITH
AN ATTORNEY OF GUARANTOR’S CHOICE; (B) BUYER HAS RECOMMENDED TO GUARANTOR THAT
GUARANTOR OBTAIN SEPARATE COUNSEL,

 

15



--------------------------------------------------------------------------------

INDEPENDENT OF SELLER’S COUNSEL, REGARDING THIS GUARANTY; AND (C) GUARANTOR HAS
CAREFULLY READ THIS GUARANTY AND UNDERSTOOD THE MEANING AND EFFECT OF ITS TERMS,
INCLUDING ALL WAIVERS AND ACKNOWLEDGMENTS CONTAINED IN THIS GUARANTY AND THE
FULL EFFECT OF SUCH WAIVERS AND THE SCOPE OF GUARANTOR’S OBLIGATIONS UNDER THIS
GUARANTY.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first written above.

 

GUARANTOR:

RAIT FINANCIAL TRUST,

a Maryland real estate investment trust

By:   /s/ James J. Sebra   Name:   James J. Sebra   Title:   SVP & CAO

Guaranty

October 27, 2011